1    good faith and is not interposed for purposes of delay. This is the fifth request to extend the deadline
2    for filing the Joint Pretrial Order.

 3          Respectfully submitted,
4    DATED this ,:z day of February 2019.                        DATED this 22nd day of February 2019.
 5   HALL J�TON, LLP                                            BARRON & PRUITT, LLP
6
     By:_w  _________                                            By: Isl William H Pruitt
 7       STEVEN T. JAFFE, ESQ.                                       DAYID BARRON, ESQ.
         Nevada Bar No. 7035                                         Nevada Bar No. 142
8        MONTE HALL, ESQ.                                            WILLIAM H. PRUITT, ESQ.
         Nevada Bar No. 239                                          Nevada Bar No. 6783
         WALTER F. FICK, ESQ.                                        3890 W. Ann Road
         Nevada Bar No. 14193                                        North Las Vegas, Nevada 89031
 9
10       7425 Peak Drive
         Las Vegas, Nevada 89128
                                                              Attorneys for Smart Industries Corporation
11   Attorneys for Hi-Tech Security, Inc.
12
     and William Roseberry
     DATED this 22nd day of February 2019.                    DATED this 22nd day of February 2019.
13
     GREENMAN GOLDBERG RABY & MARTINEZ                        DUBOWSKY LAW OFFICE, CHTD.
14
15
     By: Isl Dillon G. Coil                                   By: Isl Amanda C. Vogler-Heaton
16       DILLON G. COIL, ESQ.                                     PETER DUBOWSKY, ESQ.
         Nevada Bar No. 11541                                      Nevada Bar No. 4972
17       601 S. Ninth Street                                       AMANDA C. VOGLER-HEATON, ESQ.
         Las Vegas, Nevada 89101                                   Nevada Bar No. 13609
18       601 S. Ninth Street                                      300 S. Fourth Street, Suite 1020
         Las Vegas, Nevada 89101                                   Las Vegas, Nevada 89101
l9   Attorneys for Wyman Plaintiffs                           Attorneys for Wesco Ins. Co.
20
21
22                                                   ORDER

23      IT IS SO ORDERED.
24                          February
                  26 day of _____
        DATED this_                  2019.
25
26
27                                                       UNITED STATES MAGISTRATE JUDGE
28

                                                        3
